Title: To George Washington from Major General Philip Schuyler, 22 April 1777
From: Schuyler, Philip
To: Washington, George



Dear Sir
Philadelphia April 22d 1777.

I am this Moment honored with your Excellency’s Favor of Yesterday’s Date.
Your Excellency’s Letter of the 20th to Congress, was Yesterday, as I am informed, read and referred to the Board of War, I shall apply for a Copy of it, and try to execute whatever you may have wished should be done.
I have with some Difficulty cleared this City of the Troops and got them all at Bristol except about sixty, who arrived last Night and who will proceed as soon as they are cloathed.
On Saturday I sent one of my Aids de Camp to procure a Return, which was very imperfectly made, copy whereof your Excellency has inclosed—I hope for a more perfect one to Day, having sent one of the Light Horse Yesterday with a Letter to the commanding officer, for that purpose, to whom I shall immediately write to make you the most exact Returns.

The Fortifications at Fort Island and Red Bank are going on as expeditiously as can be expected, with only four hundred and fifty Men of the provincials of this State. I am Dr Sir with great Respect Your Excellency’s most obedient humble Servant

Ph: Schuyler

